UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7194


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KIRBY LOREN AMLEE,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.    N. Carlton Tilley,
Jr., Senior District Judge.       (1:06-cr-00376-NCT-1; 1:06-cr-
00424-NCT-1; 1:09-cv-00550-NCT-PTS)


Submitted:   January 18, 2011             Decided:   January 26, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kirby Loren Amlee, Appellant Pro Se.   Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kirby Loren Amlee seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying    relief    on    his    28   U.S.C.A.        §    2255    (West   Supp.    2010)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate       of    appealability.             28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent    “a    substantial        showing         of     the   denial    of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that       reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see Miller-El       v.   Cockrell,         537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,
529 U.S. at 484-85.          We have independently reviewed the record

and    conclude    that    Amlee   has      not   made       the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3